 

 

 

Oo © ~ DD

10
11
12
13
14
15

16

17
18
19
20

21

22
23
24
25
26
27
28

McGREGORW.SCOTT fica ft E
United States Attorney WOR

JEFFREY A. SPIVAK

Assistant United States Attorney ae DEC
2500 Tulare Street, Suite 4401 .
Fresno, CA 93721 _- BASTERN DIG HOLG
Telephone: (559) 497-4000 a ay __

 

 

Facsimile: (559) 497-4099

Attorneys for Plaintiff

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION | CASE NO: 1:19-SW-00026-SKO

OF THE UNITED STATES OF AMERICA |

FOR SEARCH WARRANT CONCERNING: | {PROPOSBB] ORDER TO UNSEAL SEARCH
WARRANT AND SEARCH WARRANT

APPLE IPHONE 6 BEARING THE IMEI: AFFIDAVIT:

359230060910999

 

 

 

é

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

Dated: izfalid Ss? Qn

The o __(: Erica, Gyo G NR. Gposje ean
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 
